*603On Motion for Rehearing.
GRAVES, Justice
(dissenting).
As the court’s order refusing appellees’ motion for rehearing recited, the ground of this dissent is that no abuse of the trial court’s discretion was made to appear under appellants’ point No. 1, which alone this court sustained in originally reversing and remanding the cause.
The language of that point, which is quoted in the court’s opinion in haec verba, seems to be somewhat inept in its recitations as to just what the trial court did. The record shows it to have been precisely this and nothing more:
“The Court: Now, the Court desires to announce to counsel for the plaintiff and defendant in this case that the witnesses Olin Lathrop and Frank Pierce, who were placed under the rule on Monday, and who failed to answer when called as witnesses, are now in attendance upon the Court, and are available to counsel for both sides, if they desire to use them.
“Mr. Plightower: Plaintiff doesn’t care to re-open its case, your Honor.
“Mr. Morris: Your Honor, the defendant closed its case yesterday, and we are through.'
“The Court: You are through?
“Mr. Morris: Yes Sir.”
Just how that carefully-defined procedure upon the trial court’s part may properly be characterized as “an undue comment by the Court on the weight of the evidence”, which formed the sole basis for appellants’ attack upon it, does not readily occur; on the contrary, from its terms, there does not seem to have been the remotest reference to the evidence, let alone an effort, whether conscious or not, nor even a resulting tendency, to lend any color whatever to either side of it, but merely to properly pursue the court’s province in directing the trial of the cause and controlling the witnesses and other agencies through to its conclusion— all the court did in the presence of the jury being to tell counsel for both sides jointly that the two 'witnesses, who, the jury well knew, had the day before violated the positive instructions of the court after they had been subpoenaed, were then available and could be used by either side.
That a trial court, under our system, is given a broad discretion as to whether or not it will reopen a cause on trial and permit or refuse the giving of additional evidence, is so well settled as not to require the citation of authorities; but these holdings are noted: Texas Co. v. Ramsower, Tex.Com.App., 7 S.W.2d 872; Sammann v. Deitrich, Tex.Civ.App., 39 S.W.2d 647; Day v. Andersen, Tex.Civ.App., 62 S.W.2d 201; Cross v. Texas Military College, Tex.Civ.App., 65 S.W.2d 794.
The action here taken by this able and experienced trial judge seems to have been nothing more or less than the cautious and careful exercise of that authority; if that be true, the reversal upon a contrary construction of it ought not to stand.
Other authorities having to do with different manifestations of the same power in the trial courts, and the rather uniform constructions they have placed upon its use, are these: 44 Texas Jurisprudence, p. 1084; Donoho v. Carwile, Tex.Civ.App., 214 S.W. 553, writ refused; Mena v. Byers, Tex.Civ.App., 237 S.W. 330; Dallas Consolidated Electric St. R. Co. v. Broadhurst, 28 Tex.Civ.App. 630, 68 S.W. 315, writ refused.
Despite great respect for the majority action, it is suggested that the motion for rehearing should have been granted, and the trial court’s judgment — at least as against this single objection to it — should have been affirmed.